Case 20-32633-sgj11 Doc 13 Filed 10/23/20

Frank J. Wright

Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

Texas Bar No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
STUDIO MOVIE GRILL HOLDINGS, LLC

Entered 10/23/20 21:04:35

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

Page 1 of 20

DALLAS DIVISION
IN RE: § CASE NO. 20-32633-11
§
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
et al.,' §
DEBTOR. § Joint Administration Requested

 

DEBTORS’ EXPEDITED MOTION FOR ENTRY OF AN ORDER UNDER

 

The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966);
Movie Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts
IT, Ltd. (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts [X, LLC (3736); Movie Grill Concepts
VI, Ltd. (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts
XI, LLC (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XHI, LLC (5299); Movie Grill
Concepts XIV, LLC (4709); Movie Grill Concepts XTX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie
Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLIII, LLC
(9721); Movie Grill Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts
XV, LLC (4939); Movie Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill
Concepts XVIII, LLC (8322); Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508);
Movie Grill Concepts XXII, LLC (6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXTX,
LLC (5857); Movie Grill Concepts XXV, LLC (4985); Movie Grill Concepts XX VI, LLC (5233); Movie Grill
Concepts XXVIT, LLC (4427); Movie Grill Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC
(1431); Movie Gull Concepts XX°XI, LLC 3223); Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts
XXXIN, LLC (1505); Movie Guill Concepts XXXIV, LLC (9770); Movie Grill Concepts XOCXTX, LLC (3605);
Movie Guill Concepts XXXV, LLC (0571); Movie Grill Concepts XXXVI, LLC (6927); Movie Guill Concepts
XXAXVIT, LLC (6401); Movie Grill Concepts XX XVITI, LLC (9657); Movie Grill Concepts XXIII, LLC (7893);
Studio Club, LLC (3023); Studio Club IV, LLC (9440), Movie Grill Concepts XI, LLC (2837); Movie Grill Concepts
XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344); Movie Grill Concepts XLVII, LLC (5866); Movie Guill
Concepts XLVI, LLC (8601); Movie Gull Concepts XLUX, LLC (0537); Movie Guill Concepts L, LLC (5940);
Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LI, LLC (8624); Movie Grill Concepts LIN, LLC
(3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts LV, LLC (4699); Movie Guill Partners 3, LLC
(4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6, LLC (3334); and MGC Management I, LLC
(3224),

 

DEBTORS’ MOTION TO REJECT UNEXPIRED LEASES Page 1 of 12
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 2 of 20

SECTION 365 AND 554 OF THE BANKRUPTCY CODE (J)
AUTHORIZING THE DEBTORS TO REJECT CERTAIN UNEXPIRED
COMMERCIAL REAL PROPERTY LEASES EFFECTIVE AS OF

OCTOBER 23, 2020; AND (II) GRANTING RELATED RELIEF

Studio Movie Grill Holdings, LLC and its debtor affiliates (the “Debtors” or “SMG”), by
and through their proposed undersigned counsel, file this Expedited Motion for Entry of an Order Under
Section 3654 and 554 of the Bankruptey Code (1) Authorizing the Debtors to Reject Certain Unexpired
Commercial Real Property Leases Effective as of October 23, 2020; and (II) Granting Related Relief (the
“Motion”), seeking the entry of an order approving the rejection, as of the date of this Motion, of
the seven (7) leases described below. In support of this Motion, the Debtors would respectfully

show the Court as follows:

I.
JURISDICTION AND VENUE

1. This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 157 and 1334.
This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in this District
putsuant to 28 U.S.C. § 1408. The statutory predicates for the relief requested herein are Sections
365(a) and 554(a) of Title 11 of the United States Code (the “Bankruptcy Code”) and Rule 6006 of
the FEDERAL RULES OF BANKRUPTCY PROCEDURE (the “Bankruptcy Rules”).

II.
BACKGROUND

2. On October 23, 2020 (the “Petition Date”), the Debtors each filed voluntary
petitions for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101, ef seq.
(the “Bankruptcy Code”), thereby initiating the above-captioned bankruptcy cases (the “Chapter 11

Cases”). The Debtors continue to manage and operate their businesses as debtors-in-possession

 

pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

 

DEBTORS’ MOTION TO REJECT UNEXPIRED LEASES Page 2 of 12
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 3 of 20

3, An official committee of unsecured creditors has yet to be appointed in these
Chapter 11 Cases. Further, no trustee or examiner has been requested or appointed in these Chapter
11 Cases.

4, SMG is engaged in the dine-in movie theater business. In addition to its movie
offerings, SMG’s theaters include a bar and lounge area, with direct to seat service for guests before
and during their movies. Specifically, SMG operates 33 movies theaters in 10 states, including
Arizona, California, Florida, Georgia, Illinois, North Carolina, Pennsylvania, Texas, Indiana, and
Virginia. All theaters operate under the brand name “Studio Movie Grill.”

5. A detailed description of the Debtors and their businesses, and the facts and
circumstances supporting the Motion and the Debtors’ Chapter 11 Cases are set forth in greater
detail in the Declaration of William Snyder, CRO of the Debtors, in Support of the Debtors’ Chapter 11 Petitions
and First Day Motion (the “Snyder Declaration”), which was filed on the Petition Date and is
incorporated by reference in this Motion.

III.
THE COMMERCIAL LEASES

through thetr Chapter 11 Cases. The Debtors intend to efficiently use the “breathing spell”
afforded to them in Chapter 11 to navigate the ongoing national pandemic, negotiate with
landlords, and pursue the optimum path to provide value for all constituents involved.

7. As part of this strategy, the Debtors have initially identified certain theater locations
that ate posed to be ongoing economic burdens and, as a result, will likely impede a successful
reorganization. Based on this analysis, the Debtors seek to reject seven (7) leases as of the filing of
this Motion, each of which are described below.

A. The Lewisville Lease

8. The “Lewisville Lease” concerns a lease of real property located at 1600 S.

 

DEBTORS’ MOTION TO REJECT UNEXPIRED LEASES Page 3 of 12
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 4 of 20

Stemmons Freeway, Lewisville, Texas 75067.

9, The Lewisville Lease was executed on or about April 15, 2007 between Debtor
Movie Grill Concepts VII, LLC and Store Master Funding II, LLC. Brian Schultz, Chief Executive
Officer, is the Guarantor of the Lewisville Lease.

10. As of the Petition Date, the movie theater location operating under the Lewisville
Lease was closed.

B. The Charlotte Lease

11. The “Charlotte Lease” concerns a lease of real property located at 210 E. Trade
Street, Suite D-290, Charlotte, North Carolina 28202.

12. ‘The Charlotte Lease was executed on or about December 28, 2012 between Debtor
Movie Grill Concepts XV, LLC and Epicentre SPE (Charlotte), LLC, a Delaware limited liability
company.

13. As of the Petition Date, the movie theater location operating under the Charlotte
Lease was closed.

C. The Chatham Lease

14. The “Chatham Lease” concerns a lease of real property consisting of a 65,186
square foot, 14 auditorium movie theater located at 210 W. 87" Street, Chicago, Illinois 60620.

15. The Chatham Lease was executed on or about December 13, 2013 between Debtor
Movie Grill Concepts XXVI, LLC and 210 W. 87° (Chicago) THC, L.L.C., an Illinois limited
liability company. Debtor Studio Movie Grill Holdings, LLC is a Guarantor of the Chatham Lease.

16. Effective as of September 18, 2019, 210 W. 87" (Chicago) THC, L.L.C. sold the
leased property to Bwana Theater Partners, LLC, a Delaware limited liability company, who
assumed the prior landlords right and obligations under the Chatham Lease.

17, As of the Petition Date, the movie theater location operating under the Chatham

Lease was closed.

 

DEBTORS’ MOTION TO REJECT UNEXPIRED LEASES Page 4 of 12
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 5 of 20

D. The Hampton Lease
18. The “Hampton Lease” concerns a lease of real property consisting of a 49,500

square foot, 8 auditortum movie theater located at 4401 Claiborne Square, Hampton, Virginia,
23666.

19, The Hampton Lease was originally executed on or about October 29, 2009 between
Peninsula Town Center, LLC, as landlord, and Cobb Theatres IV, LLC, as tenant. Pursuant to an
Assignment of Lease and an Amended and Restated Lease Agreement executed on or about
January 12, 2019, Debtor Movie Grill Concepts XLV, LLC, became the tenant. The current
landlord is Peninsula Main VA, LLC, a Texas limited liability company.

20. As of the Petition Date, the movie theater location operating under the Hampton
Lease was closed.

E. The Aliana Lease

21. The “Aliana Lease” concerns the undeveloped raw land in Richmond, Texas

22. The Aliana Lease was executed between Debtor Movie Grill Concepts XXXIV,
LLC and TNTF, LLC.

23, As of the Petition Date, the movie theater location related to the Aliana Lease was
still under development.

F, The Falls Church Lease

24. The “Falls Church Lease” concerns a lease of real property consisting of an under
development 31,524 square foot, 6-8 auditorium movie theater located at the corner of Broad Street
and West Street, Falls Church Virginia.

25. The Falls Church Lease was executed on or about August 30, 2018 between Debtor
Movie Grill Concepts XLII, LLC and Mason Row Apartments, LLC.

26. As of the Petition Date, the movie theater location related to the Falls Church Lease

was still under development.

 

DEBTORS’ MOTION TO REJECT UNEXPIRED LEASES Page 5 of 12
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 6 of 20

G. The Willow Grove Lease

27. The “Willow Grove Lease” concerns a lease of real property located at 2500 W.
Moreland Road, Willow Grove, Pennsylvania 19090.

28. The Willow Grove Lease was executed on or about July 31, 2018 between Debtor
Movie Grill Concepts XLUI, LLC and WG Park-Anchor B Limited Partnership.

29. As of the Petition Date, the movie theater location related to the Willow Grove
Lease was still under development.

H. The Citrus Heights Lease

30. The “Citrus Heights Lease” concerns a lease of real property consisting of an under
development movie theater to be located in a former K-Mart located at 8501 Auburn Boulevard,
Citrus Heights, California 95610.

31. The Citrus Heights Lease was originally executed to be effective on June 27, 2018,
between Debtor Movie Grill Concepts XXXCXTX, LLC and TNTF, LLC.

32. As of the Petition Date, the movie theater location related to the Citrus Heights

Lease was still under development.

IV.
RELIEF REQUESTED & BASIS FOR RELIEF

33. On this Motion, the Debtors request the entry of an order substantially in the form
attached hereto as Exhibit “A” that authorizes the Debtors to reject the commercial real property
leases identified in Section III hereinabove (the “Leases”) and authorizes, but does not direct, the
Debtors to remove or abandon the personal property of the Debtors, including without limitation
equipment, fixtures, furniture, and other personal property that may be located on, or have been
installed in, the premises that are subject to the Leases.

34. Within their business judgment, the Debtors have determined that the requested

relief is the best coutse of action because the Leases are unnecessary to the administration of the

 

DEBTORS’ MOTION TO REJECT UNEXPIRED LEASES Page 6 of 12
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 7 of 20

Chapter 11 Cases and their continuation would be burdensome to their estates.

A, The Court Should Authorize Rejection of the Leases

35. Bankruptcy Code Section 365(a) provides, in pertinent part that “the trustee, subject
to the court’s approval, may assume or reject any executory contract or unexpired lease of the
debtor.” 11 U.S.C. § 365(a). The general concept of rejection under Section 365 is that debtors may
relieve themselves — and their bankruptcy estates — from burdensome, unprofitable contracts and
leases for the purpose of preserving and maximizing the remaining value of the bankruptcy estate.
See Stewart Title Gaur. Co. v. Old Rep. Natl Ins. Co., 83 F.3d 735, 741 (5th Cir. 1996) (noting that
Bankruptcy Code § 365 “allows a trustee to relieve the bankruptcy estate of burdensome agreements
which have not been completely performed.”) (quoting In re Murexco Petrol. Inc, 15 F.3d 60, 62 (5th
Cir. 1994)). Bankruptcy Courts apply the business judgment standard to determine whether to
approve a lease or contract rejection. See Rechmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303,
1309 (th Cir. 1985) (quoting Grp. of Inst. Inv. v. Chi., Mihuaukee, St. Paul ¢ Pac. RR. Co., 318 USS.
523, 550 (1943) (“It is well established that ‘the question whether a lease should be rejected . . . 1s
one of business judgment.””).

36. The Debtors have determined, through an exercise of their sound business
judgment, that rejecting the Leases is in the best interest of the Debtors’ estates and their creditors.
This act of lease rejection is a key component of the Debtors’ efforts to maximize value and
reorganize their businesses. None of the rejected locations are necessary to the continued operation
of the Debtors’ business; each is already closed or the location is still under development and has
never opened. Rejection of the Leases will prevent an economic drain on the Debtors’ limited
financial resources.

37. Moreover, in the opinion of the Debtors the Leases have no capturable value

through assumption and assignment to a third-party. The leased premises are large footprint

 

DEBTORS’ MOTION TO REJECT UNEXPIRED LEASES Page 7 of 12
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 8 of 20

commercial spaces that ate improved, or being improved, for use as movie theaters. Such leased
premises cannot be readily converted to other commercially viable uses. Likewise, there is little
cutrent market for any assignment as nearly all major movie theater chains are shut down, shutting
down, and/or pursuing bankruptcy themselves. Therefore, the Leases do not warrant their
continued carrying costs.

38. Unless rejected, each Lease might be able to accrue its monthly rent as administrative
expenses. Without profits to offset or exceed such continued lease performance, the rejection is
necessary to avoid this accrual of these administrative expenses. Rejection of the Leases as of the
date of this Motion is a sound business decision and within due exercise of the Debtors’ business
judgment. As such, the Debtors assert that rejection of the Leases is in the best interests of
creditors, the Debtors’ estates, and all constituents herein involved.

39. The Debtors request that the effective date of the rejection of the Leases be applied
retroactively to the date of this Motion. Substantial authority exists in support of rejection to the
latter of the date the rejection motion is filed or the date the leased location is vacated. See In re
Cafeteria Operators, L.P., 299 B.R. 384 (Bankr. N.D. Tex. 2003) (approving rejection of closed
restaurants retroactively to the later of the date the motion to reject was filed or the date the leased
space was vacated); In re Amber's Stores, Inc, 193 B.R. 819, 827 (Bankr. N.D. Tex. 1996) (“nothing
precludes a bankruptcy court, based on the equities of the case, from approving the trustee’s
rejection of a non-residential real property lease retroactively to an earlier date.”); see also In re At
Home Corp., 392 F.3d 1064, 1071 Oth Cir. 2004), cert, demed, 546 U.S. 814 (2005) (holding that a
bankruptcy court, in exercising its equitable powers, may approve the retroactive rejection of a
nonresidential real property lease; lease was rejected retroactively to date motion was filed where
debtor never had possession of leased premises); In re Thinking Machs. Corp., 67 F.3d 1021, 1028-29

1st Cir. 1995) (acknowledging that a bankruptcy court “has the equitable power, in suitable cases, to
ging ptcy q Pp

 

DEBTORS’ MOTION TO REJECT UNEXPIRED LEASES Page 8 of 12
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 9 of 20

order a rejection to operate retroactively”); In re CCI Wireless, LLC, 279 B.R. 590, 595 (Bankr. D.
Colo. 2002), affd, 297 B.R. 133 (D. Colo. 2003) (holding that retroactive rejection may be allowed
when principles of equity so dictate and establishing the rejection effective as of the filing of the
motion to reject). A bankruptcy court may however also exercise its equitable authority to approve
retroactive rejection to the filing date of the motion. See Pacific Shores Development, LLC v. At Home
Corp. (In re At Home Corp.), 392 F.3d 1064, 1070-71 (9th Cir.2004) (““[A] bankruptcy court, in
exercising its equitable powers under 11 U.S.C. § 105(a), may approve the retroactive rejection of a
nonresidential lease when ‘necessary or appropriate to carry out the provisions of § 365(d).”);
Thinking Machines Corp. v. Mellon Financial Services Corp. # 1 (In re Thinking Machines Corp.), 67 F.3d
1021, 1028 (1st Cir.1995) (“[A] bankruptcy court, when principles of equity so dictate, may approve
a rejection of a nonresidential lease pursuant to section 365(a) retroactive to the motion filing
date.”); Stonebriar Mall Ltd. Partnership v. CCI Wireless, LLC (In re CCI Wireless, LLC), 297 B.R. 133,
138 (D.Colo.2003); In re Amber's Stores, Inc, 193 B.R. 819, 827 (Bankt.N.D.Tex.1996); Constant Lid.
Partnership v. Jamesway Corp. (In re Jamesway Corp.), 179 B.R. 33 (S.D.N.Y.1995).

B. The Court Should Authorize, But not Direct, Abandonment of Personal Property

40, Bankruptcy Code § 554(a) provides that a debtor in possession may abandon, subject
to court approval, “property of the estate that... is of inconsequential value and benefit to the
estate.” 11 U.S.C. § 554(a). Abandonment is appropriate where either (i) the property is burdensome
to the estate or (11) the property is both of inconsequential value and inconsequential benefit to the
estate. See Midlantic Nat’! Bank v. N.J. Dep't of Envtl. Prot., 474 US. 494, 497 (1986).

41. While the Debtors’ have not made final determination of what personal property will
be abandoned in connection with rejection of the Leases, the Debtors’ state that such would
primarily consist of fixture, furniture, advertising displays, and other office and store equipment that

is either (i) of minimal to no value to the Debtors’ estates or; (ii) not economically feasible to remove

 

DEBTORS’ MOTION TO REJECT UNEXPIRED LEASES Page 9 of 12
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 10 of 20

and store. The Debtors’ seek to avoid the necessity of removing any personal property from the
rejected leased premises that is unlikely to result in net proceeds or benefit to the Debtors’ estates.
All personal property abandoned in connection with rejection of the leases is subject to the prior
written consent of the DIP Agent* and the Requisite Lenders (as defined in the DIP Order’).

42. This Court and other courts in this district have granted relief similar to the relief
sought herein. Sve, e.9., In re TPP Acquisition, Inc. d/b/a The Picture People, No. 16-33437 (HDH) (Bankr.
N.D. Tex. Sept. 23, 2016); In re Forest Park Med. Ctr. at Southlake, LIC, Case No. 16-40273 (RFN)
(Bankr. N.D. Tex. Mar. 25, 2017); In re Centennial Beverage Grp., LLC, Case No. 12-37901 (BJH)
(Bankr. N.D. Tex. Jan. 18, 2013).

43. For such reasons, the Debtors respectfully request that this Court authorize the
rejection of the Leases and the abandonment of any property left of the leased premises thereafter,
as a sound exercise of the Debtors’ business judgment. Again, this rejection is necessary, prudent,
and in the best interests of the Debtors’, the estates, and the creditors.

V.
NOTICE

44, Notice of this Motion will be provided to: () the Office of the United States Trustee;
(1) the Debtors’ secured creditors; (11) any party whose interests are directly affected by this specific
pleading; (iv) those persons who have formally appeared and requested notice and service in these
proceedings pursuant to Bankruptcy Rules 2002 and 3017; (v) counsel for the proposed DIP Agent;
(vi) counsel for any official committees appointed by this Court; (vil) the consolidated list of the 30
largest unsecured creditors of the Debtors; and (vitt) all governmental agencies having a regulatory

or statutory interest in these cases (collectively, the “Notice Parties”). Based on the urgency of the

 

“DIP Agent” means Goldman Sachs Special Lending Group, L-P., in its capacity as administrative agent under that
certain [Senior Secured Superpriority Debtor-in-Possession Financing Amendment dated as of [October __], 2020, by and
among, among others, the Debtors, the DIP Agent, and the lenders party thereto.

“DIP Order” means, collectively, the interim and final order approving the Debtors’ postpetition debtor-in-
possession financing facility.

 

DEBTORS’ MOTION TO REJECT UNEXPIRED LEASES Page 10 of 12
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 11 of 20

circumstances surrounding this Motion and the nature of the relief requested herein, the Debtors

respectfully submit that no further notice is required.

WHEREFORE, the Debtors respectfully request that this Court enter an Order (a)

granting the Motion; and (b) awarding the Debtors such other and further relief as this Court may

deem just and proper.

DATED: October 23, 2020

Respectfully submitted,

LAW OFFICES OF FRANK J. WRIGHT, PLLC

By: __ /s/ Frank [. Wright
Frank J. Wright
Texas Bar No. 22028800
Jeffery M. Veteto
Texas Bar No. 24098548
Jay A. Ferguson
‘Texas Bar No. 24094648

2323 Ross Avenue, Suite 730
Dallas, ‘Texas 75201
Telephone: (214) 935-9100

Emails: frank@fjwright.law
jeff@fpwrightlaw
jay@fjwright.law

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION

 

DEBTORS’ MOTION TO REJECT UNEXPIRED LEASES Page 11 of 12
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 12 of 20

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was setved on the
parties listed below, on all parties consenting to electronic service of this case wa the Court’s ECF
system for the Northern District of Texas and ma United States Mail, first class postage prepaid, on
October 24, 2020 on the Debtor’s Top Thirty (30) Largest Unsecured Creditors.

U.S. Trustee

1100 Commerce St.
Room 976

Dallas, Texas 75242

[s/ Frank J. Wright
Frank J. Wright

 

DEBTORS’ MOTION TO REJECT UNEXPIRED LEASES Page 12 of 12
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 13 of 20

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE: § CASE NO. 20-32633-11
§
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
et al.,' §
DEBTOR. § Joint Administration Requested

 

 

1 The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts ITT, Ltd.
(2793), Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts EX, LLC (3736); Movie Grill Concepts VI, Ltd.
(6895); Movie Guill Concepts VI, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
(2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XIV,
LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454), Movie Grill Concepts
XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLIII, LLC (9721); Movie Guill
Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVII, LLC (8322);
Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XX, LLC (1508); Movie Grill Concepts XXII, LLC
(6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX, LLC (5857); Movie Guill Concepts
XXV, LLC 4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill Concepts XXVIIL, LLC (4427); Movie Guill
Concepts XXVITI, LLC (1554); Movie Guill Concepts XXCX, LLC (1431); Movie Guill Concepts XXCXI, LLC (3223),
Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXII, LLC (1505); Movie Grill Concepts
XOXTV, LLC (9770); Movie Grill Concepts XXXTX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie
Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XX XVII, LLC (6401); Movie Grill Concepts XXXVITI,
LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
Movie Grill Concepts XLVI, LLC (5866); Movie Grill Concepts XLVII, LLC (8601); Movie Gull Concepts XLIX,
LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754), Movie Grill Concepts LIT,
LLC (8624); Movie Grill Concepts LIT, LLC (3066); Movie Grill Concepts LIV, LLC (2018), Movie Grill Concepts
LY, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6,
LLC (3334); and MGC Management I, LLC 3224).

 

ORDER GRANTING MOTION TO REJECT UNEXPIRED LEASE Page 1 of 4
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 14 of 20

ORDER GRANTING EXPEDITED MOTION FOR ORDER UNDER
SECTION 365 AND 554 OF THE BANKRUPTCY CODE (1) AUTHORIZING
THE DEBTORS TO REJECT CERTAIN UNEXPIRED COMMERCIAL
REAL PROPERTY LEASES EFFECTIVE AS OF OCTOBER 23, 2020;

AND (I) GRANTING RELATED RELIEF

Came on to be considered the Debtors’ Expedited Motion for Entry of an Order Under Section 3654
and 554 of the Bankruptcy Code (1) Authorizing the Debtors to Reject Certain Unexpired Commercial Real Property
Leases Effective as of October 23, 2020; and (11) Granting Related Relief (the “Motion’”). Based on the specific
facts and circumstances of this case and for the reasons stated on the record, which are incorporated
herein, the Court finds that: (i) it has jurisdiction over the matters raised in the Motion pursuant to 28
U.S.C. §§ 157 and 1334; (u) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and this Court
may enter a final order consistent with Article III of the Constitution; (111) venue is proper before this
Court pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in the Motion is in the best
interests of the Debtors’ estates, their creditors and other parties in interest; (v) notice of the Motion
and the heating were appropriate under the circumstances and no other notice need be provided; and
(v1) upon review of the record before the Court, including the legal and factual bases set forth in the
Motion and the statements made by counsel at the hearing, and after due deliberation thereon, there

being found good and sufficient cause exists it is hereby

ORDERED that:
1. The Motion ts granted,
2. Pursuant to Bankruptcy Code § 365, the leases identified in the Motion

(collectively, the “Leases’’) shall be deemed rejected effective as of the October
23, 2020 without further order of the Court and without the need for further
action by the Debtors or any other party;

 

2 -‘Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the Motion.

 

ORDER GRANTING MOTION TO REJECT UNEXPIRED LEASE Page 2 of 4
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 15 of 20

3, Subject to the prior written consent of the DIP Agent and the Requisite
Lenders (as defined in the DIP Order’), pursuant to Bankruptcy Code § 554,
any property remaining on the premises of the Leases after surrender shall be
deemed abandoned as of October 23, 2020, including, without limitation,
equipment, fixtures, furniture, and other personal property that may be located
on, or have been installed in, the premises that are the subject of the Leases
(the “Abandoned Property”);

4. Nothing in this Order authorizes the Debtors to abandon personal identifying
information (which means information which alone or in conjunction with
other information identifies an individual, including but not limited to an
individual’s first name (or initial) and last name, physical address, electronic
address, telephone number, social security number, date of birth, government-
issued identification number, account number and credit or debit card number
(the “PII’”) of any employee or any customer. Nothing in this Order relieves
the Debtors’ of their obligation to comply with state or federal privacy and/or
identity theft prevention laws and rules with respect to PH;

5. Prior to any abandonment of any personal property, the Debtors shall remove
or cause to be removed any confidential and/or PII in any of the Debtors’
hardware, software, computers, cash registers, or similar equipment which are
to be abandoned or otherwise disposed of so as to render the PIT unreadable
or undecipherable;

6. Notwithstanding any other provision of this Order, (A) the Debtors may not
abandon, and are directed to remove, any personal property that 1s not
property of the Debtors or property of the landlord of the location at which
such personal property is abandoned, and (B) the Debtors are not authorized
to abandon, and are directed to remove, any hazardous materials as defined
under applicable law from any leased premises as and to the extent they are
required to do so by applicable law;

7. The landlords may, in their sole discretion, subject to the prior written consent
of the DIP Agent, and without further notice or order of this Court, utilize
and/or dispose of any Abandoned Property without liability to the Debtors or
third parties and, to the extent applicable, the automatic stay is modified to
allow such disposition;

8. Any claims arising as a result of abandonment of personal property in
connection with rejection of the Leases, including but not limited to claims by
landlords related to the removal of abandoned property, shall be junior in
ptiority to any superpriority administrative claims granted under the DIP
Order, regardless of when such superpriority administrative claims may atise,
(including without limitation, any Adequate Protection Claims (as defined in
the DIP Order));

 

3 “DIP Order” means, collectively, the interim and final order approving the Debtors' postpetition debtor-in-
: wees Ys PP g posty
possession financing facility.

 

ORDER GRANTING MOTION TO REJECT UNEXPIRED LEASE Page 3 of 4
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 16 of 20

9. The requirements set forth in Bankruptcy Rule 6003(b) are satisfied by the
contents of the Motion or otherwise deemed waived;

10. The Debtors are authorized to take all actions necessary to affect the relief
granted pursuant to this Order in accordance with the Motion;

11. Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Order
shall be effective and enforceable immediately upon entry hereof; and

12. This Court shall retain jurisdiction with respect to all matters relating to the
interpretation or umplementation of this Order.

IT IS SO ORDERED.

# #4 # End of Order # # #

SUBMITTED By:

Frank J. Wright

Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

Texas Bat No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION

 

ORDER GRANTING MOTION TO REJECT UNEXPIRED LEASE Page 4 of 4
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 17 of 20

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE: § CASE NO. 20-32633-11
§
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
et al,,' §
DEBTOR. § Joint Administration Requested

 

 

' The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification

number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
Grill Concepts Trademark Holdings, LLC (3096); Movie Guill Concepts I, Ltd. (6645); Movie Grill Concepts III, Ltd.
(2793), Movie Guill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts VI, Ltd.
(6895); Movie Grill Concepts VI, LLC (2291); Movie Guill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
(2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XIV,
LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Guill Concepts
XLI, LLC (4624); Movie Grill Concepts XL, LLC (2309); Movie Grill Concepts XLII, LLC (9721); Movie Guill
Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
Gill Concepts XVI, LLC (1033); Movie Grill Concepts XVI, LLC (1733); Movie Grill Concepts XVIII, LLC (8322);
Movie Guill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
(6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts
XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill Concepts XXVI, LLC (4427); Movie Grill
Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223);
Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill Concepts
XOCKIV, LLC (9770); Movie Guill Concepts XX XIX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie
Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XXX VII, LLC (6401); Movie Grill Concepts XXXVII,
LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVHI, LLC (8601); Movie Grill Concepts XLIX,
LLC (0537), Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII,
LLC (8624); Movie Grill Concepts LIII, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts
LY, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6,
LLC (3334); and MGC Management I, LLC (3224).

 

ORDER GRANTING MOTION TO REJECT UNEXPIRED LEASE oe Page 1 of 4

EXHIBIT

. al

 
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 18 of 20

ORDER GRANTING EXPEDITED MOTION FOR ORDER UNDER
SECTION 365 AND 554 OF THE BANKRUPTCY CODE (1) AUTHORIZING
THE DEBTORS TO REJECT CERTAIN UNEXPIRED COMMERCIAL
REAL PROPERTY LEASES EFFECTIVE AS OF OCTOBER 23, 2020;

AND (I) GRANTING RELATED RELIEF
Came on to be considered the Debtors’ Expedited Motion for Entry of an Order Under Section 3654
and 554 of the Bankruptey Code (1) Authorizing the Debtors to Reject Certain Unexpired Commercial Real Property

Leases Effective as of October 23, 2020; and (11) Granting Related Relief (the “Motion’”). Based on the specific

 

facts and circumstances of this case and for the reasons stated on the record, which are incorporated
herein, the Court finds that: () it has jurisdiction over the matters raised in the Motion putsuant to 28
USS.C. §§ 157 and 1334; (1) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and this Court
may enter a final order consistent with Article III of the Constitution; (i) venue is proper before this
Court pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in the Motion is in the best
interests of the Debtors’ estates, their creditors and other parties in interest; (v) notice of the Motion
and the hearing were appropriate under the circumstances and no other notice need be provided; and
(v1) upon review of the record before the Court, including the legal and factual bases set forth in the
Motion and the statements made by counsel at the hearing, and after due deliberation thereon, there
being found good and sufficient cause exists it is hereby
ORDERED that:
1. The Motion is granted;
2. Pursuant to Bankruptcy Code § 365, the leases identified in the Motion
(collectively, the “Leases’’) shall be deemed rejected effective as of the October

23, 2020 without further order of the Court and without the need for further
action by the Debtors or any other party;

 

2 ‘Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the Motion.

 

ORDER GRANTING MOTION TO REJECT UNEXPIRED LEASE Page 2 of 4
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 19 of 20

3. Subject to the prior written consent of the DIP Agent and the Requisite
Lenders (as defined in the DIP Order’), pursuant to Bankruptcy Code § 554,
any property remaining on the premises of the Leases after surrender shall be
deemed abandoned as of October 23, 2020, including, without limitation,
equipment, fixtures, furniture, and other personal property that may be located
on, or have been installed in, the premises that are the subject of the Leases

(the “Abandoned Property”);

4. Nothing in this Order authorizes the Debtors to abandon personal identifying
information (which means information which alone or in conjunction with
other information identifies an individual, including but not limited to an
individual’s first name (or initial) and last name, physical address, electronic
address, telephone number, social security number, date of birth, government-
issued identification number, account number and credit or debit card number
(the “PIT”) of any employee or any customer. Nothing in this Order relieves
the Debtors’ of their obligation to comply with state or federal privacy and/or
identity theft prevention laws and rules with respect to PII;

5. Prior to any abandonment of any personal property, the Debtors shall remove
or cause to be removed any confidential and/or PII in any of the Debtors’
hardwate, software, computers, cash registers, or similar equipment which are
to be abandoned or otherwise disposed of so as to render the PII unreadable
ot undecipherable;

6. Notwithstanding any other provision of this Order, (A) the Debtors may not
abandon, and are directed to remove, any personal property that is not
property of the Debtors or property of the landlord of the location at which
such personal property 1s abandoned, and (B) the Debtors are not authorized
to abandon, and are directed to remove, any hazardous materials as defined
under applicable law from any leased premises as and to the extent they are
required to do so by applicable law;

7. The landlords may, in their sole discretion, subject to the prior written consent
of the DIP Agent, and without further notice or order of this Court, utilize
and/or dispose of any Abandoned Property without liability to the Debtors or
third parties and, to the extent applicable, the automatic stay is modified to
allow such disposition;

8. Any claims arising as a result of abandonment of personal property in
connection with rejection of the Leases, including but not limited to claims by
landlords related to the removal of abandoned property, shall be junior in
ptiority to any superpriority administrative claims granted under the DIP
Order, regardless of when such superpriority administrative claims may atise,
(including without limitation, any Adequate Protection Claims (as defined in
the DIP Order));

 

3 “DIP Order” means, collectively, the interim and final order approving the Debtors' postpetition debtoz-in-
possession financing facility.

 

ORDER GRANTING MOTION TO REJECT UNEXPIRED LEASE Page 3 of 4
Case 20-32633-sgj11 Doc 13 Filed 10/23/20 Entered 10/23/20 21:04:35 Page 20 of 20

9. The requirements set forth in Bankruptcy Rule 6003(b) are satisfied by the
contents of the Motion or otherwise deemed waived;

10. The Debtors are authorized to take all actions necessary to affect the relief
granted pursuant to this Order in accordance with the Motion;

11. Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Order
shall be effective and enforceable immediately upon entry hereof; and

12, This Court shall retain jurisdiction with respect to all matters relating to the
interpretation or implementation of this Order.

IT IS SO ORDERED.

## # End of Order # # #

SUBMITTED By:

Frank J. Wright

Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

Texas Bar No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION

 

ORDER GRANTING MOTION TO REJECT UNEXPIRED LEASE Page 4 of 4
